J-S59041-14

NON-PRECEDENTIAL DECISION               SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                         Appellee         :
                                          :
                    v.                    :
                                          :
TRENT MAURICE TRAMMELL,                   :
                                          :
                         Appellant        :    No. 1243 EDA 2014

            Appeal from the Judgment of Sentence February 7, 2012
               in the Court of Common Pleas of Chester County,
              Criminal Division at No(s): CP-15-CR-0001343-2011

BEFORE: SHOGAN, LAZARUS, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                 FILED SEPTEMBER 23, 2014

        Trent Maurice Trammell (Appellant) appeals nunc pro tunc from a

judgment of sentence entered after a jury convicted him of committing

multiple crimes, including robbery, possession of an instrument of crime,

and aggravated assault.1 We affirm.

        The background underlying this matter can be summarized as follows.

The Commonwealth charged Appellant with committing multiple crimes in

connection to the gunpoint robbery of Ashley Durnell and Lance Walston. A

jury convicted Appellant of committing those crimes.           The trial court

sentenced Appellant on February 7, 2012.        Appellant timely filed a post-

sentence motion, which the trial court denied on March 16, 2012.




1
    18 Pa.C.S. §§ 3701(a)(1)(ii), 907(a), and 2702(a)(4), respectively.


* Retired Senior Judge assigned to the Superior Court.
J-S59041-14

      In July of 2012, Appellant filed a pro se notice of appeal.    In a per

curiam   order,   this   Court   quashed   the   appeal   as   untimely   filed.

Commonwealth v. Trammell, 2036 EDA 2012; see Pa.R.A.P. 903(a)

(requiring a party to file a notice of appeal within 30 days of the order from

which the appeal is taken).      In that order, the Court also remanded the

matter, directing the trial court to appoint counsel for Appellant in order to

allow him to seek relief pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S. §§ 9541-9546.

      On remand, the trial court appointed counsel, and counsel filed an

amended PCRA petition. In that petition, Appellant argued that trial counsel

was ineffective for failing to file a direct appeal on Appel

Commonwealth apparently agreed with Appellant, and on March 31, 2014,

the trial court entered an order permitting Appellant to file a direct appeal

nunc pro tunc.

      Appellant timely filed a notice of appeal.2     The trial court directed

Appellant to comply with Pa.R.A.P. 1925(b), and Appellant subsequently filed

a Pa.R.A.P. 1925(b) statement. In his brief to this Court, Appellant asks us



Commonwealth was sufficient to convict [] Appellant guilty of the crimes



2
  In his notice of appeal, Appellant purported to appeal from the March 31,
2014, order granting him PCRA relief. Appellant, however, is appealing nunc
pro tunc from his judgment of sentence. We have corrected the caption
accordingly.


                                     -2-
J-S59041-14

court answer omitted).       The argument Appellant offers in support of this

issue is misguided and meritless.

         Appellant begins his argument by presenting law regarding PCRA



at 4-5.     However, this appeal has nothing to do with a PCRA proceeding;



sufficiency-of-the-evidence issue has nothing to do with the effectiveness of

trial counsel.

         Next, Appellant highlights portions of testimony offered by Mr. Walston

                                          Id.

trial,   [Mr.    Wal

preliminary hearing testimony wherein he stated [] Appellant was not the

person who robbed him. At trial, [Mr. Walston] testified that Appellant was

                 Id.

         Lastly, Appellant makes the argument that follows.

               The law regarding sufficiency of evidence states the test as
         being when the evidence is reviewed was it sufficient to support

         in a light most favorable to the Commonwealth.

                The testimony of Mr. Walston cannot be considered reliable
         because his preliminary hearing testimony was drastically
         different from his trial testimony.


         and he be granted a new trial.

Id. at 5-6 (citation omitted).



                                          -3-
J-S59041-14




him as the perpetrator of the robbery and the related crimes, is unreliable

because Mr. Walston testified at the preliminary hearing that Appellant was

not the perpetrator of those crimes.       As best we can discern, Appellant



renders the evidence presented by the Commonwealth at trial insufficient to

support all of his convictions. We disagree.

     Our well-settled standard of review when evaluating a challenge
     to the sufficiency of the evidence mandates that we assess the
     evidence and all reasonable inferences drawn therefrom in the
     light most favorable to the verdict-winner. We must determine
     whether there is sufficient evidence to enable the fact finder to
     have found every element of the crime beyond a reasonable
     doubt.

        In applying the above test, we may not weigh the evidence
        and substitute our judgment for that of the fact-finder. In
        addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence.      Any doubts regarding a
                                                      -finder unless
        the evidence is so weak and inconclusive that as a matter
        of law no probability of fact may be drawn from the
        combined circumstances. The Commonwealth may sustain
        its burden of proving every element of the crime beyond a
        reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire
        record must be evaluated and all evidence actually
        received must be considered. Finally, the trier of fact
        while passing upon the credibility of witnesses and the
        weight of the evidence produced, is free to believe all, part
        or none of the evidence.

Commonwealth v. Evans, 901 A.2d 528, 532-33 (Pa. Super. 2006)

(citations and quotation marks omitted).



                                    -4-
J-S59041-14

       At trial, Ms. Durnell identified Appellant as the person who, inter alia,

robbed her and Mr. Walston. Her testimony alone was sufficient to identify

Appellant as the perpetrator of the crimes.

       At trial, Mr. Walston also identified Appellant as the perpetrator of the

                                                      -examined Mr. Walston

regarding the multiple inconsisten

and his preliminary hearing testimony.         N.T., 12/13/2011, at 84-100.



testimony identifying Appellant as the perpetrator of the crimes, and we may

not substitute our judgment for that of the jury.

       Appellant has failed to present this Court with an issue that warrants

relief. We, therefore, affirm his judgment of sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/23/2014




                                      -5-